DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2020 has been entered.
Applicants' arguments, filed 7/27/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Applicant should note that this case has been transferred from a previous examiner (Erin Hirt) to a new examiner, Walter Webb, to whom all future correspondence should be addressed. 


Claim Rejections - 35 USC § 103---New
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 6, 7, 9-11, 23, 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geria et al., (US 4,511,554, cited in IDS) in view of Ciba (Tinogard TT, 2009, cited in IDS) and further in view of Magnant et al. (US 2007/0009459).
	Geria et al. teaches a “non-staining antiperspirant stick composition” containing a “non-staining emollient system comprising a volatile silicone oil” (Abstract).
	Geria et al. teaches a specific embodiment of an antiperspirant stick composition comprising 22% aluminum chlorohydrate (aluminum containing active), 27% stearyl alcohol (wax), 2% FT-300 Wax (synthetic Paraffin Wax) (gelling agent), 2% G-2162, 1% perfume, 0.05% Ionol CP (butylated hydroxytoluene; antioxidant), 20% Procetyl AWS, 10% F-251 Silicone (volatile silicone),  15.95% Ucon 50-HB-660 (col. 5, Example 1).

	This embodiment is iron free and thus expected to have less than 20 ppm iron, as per claim 9.
	Concerning claim 10, it is unclear what would have been the payout, glide or flakeoff of the prior art composition.  As the PTO lacks resources to test the prior art compositions for these properties, the burden is on applicant to prove that the prior art antiperspirant stick lack the claimed properties (MPEP 2145; see also In re Best, 562 F.2d 1252, 1255 (CCPA 1977)). 
	Concerning claim 11, the C31H64 hydrocarbon (n=31) is a typical component of paraffin wax. The synthetic waxes or waxy materials “will comprise about 10.0% to about 35.0% by weight” (col. 4, lines 50-52) or “0.50% to about 10.0%” (Id. lines 60-64), as per claim 24.
	The principle active ingredient also includes “aluminum/zirconium/glycine antiperspirant complexes” (col. 4, lines 4-8), and may be present in “the preferred range being between about 15.0% and 25.0%” (col. 4, lines 30-33), as per claim 24.
	
	Geria et al. does not teach pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate.
	
	Ciba teaches a “non yellowing” antioxidant for “personal care products”, i.e. Tinogard® TT, which has the INCI name “Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate”.  The product “can be used in oil based formulations to prevent discoloration and fragrance deterioration” (see 2nd paragraph of brochure). 

	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to use pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate as antioxidant in the personal care product of Geria et al. for the advantage of providing non-yellowing performance and preventing discoloration, as taught by CIBA.  This would have been beneficial for the compositions of Geria et al. since the compositions of Geria et al. reduce or eliminate yellow discoloration on clothing.

	The combination of Geria et al. and Ciba does not teach citric acid.

	Magnant et al. teaches stabilized antiperspirant compositions containing soy products, where one or more antiperspirant agents include “aluminum chlorhydrate” (Abstract).
	The compositions of Magnant et al. comprise citric acid as a deodorizing agent (p. 2, para. [0028]), which may be present from “0.01 to 90%” (Id. para. [0027]), and a chelating agent (p. 4, para. [0065]; clm. 7), which may be present “from about 0.001% to about 20%” (Id. para. [0066]). Here the amount of citric acid is prima facie obvious insofar as it overlaps with the claimed range, i.e. 0.01 to 0.1%.
	Magnant et al. also teaches use of antioxidants, including butylated hydroxytoluene, which may be present “from about 0.001% to about 20%, by weight” (p. 4, para. [0064]), as per claims 23, 25-26, and soybean oil (p. 3, para. [0033]), which 
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to add the citric acid of Magnant et al. to the antiperspirant compositions of Geria et al. for the advantage of providing deodorizing/chelating properties.  
	It would have also been obvious to modify the amount of butylated hydroxytoluene to 0.1% as claimed since this amount falls within the prior art range of antioxidants suitable for antiperspirant compositions, as taught by Magnant et al.
	Further, it would have been obvious to add hydrogenated soybean oil to the compositions of Geria et al. based on its recognized suitability for use in antiperspirant compositions, as taught by Magnant et al.

2) Claims 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geria et al., (US 4,511,554, cited in IDS), Ciba (Tinogard TT, 2009, cited in IDS) and Magnant et al. (US 2007/0009459) as applied to claim 1, 6, 7, 9-11, 23, 27 above, and further in view of Taira (US 2007/0253922).
	The combination of Geria et al., Ciba, Magnant et al., which is taught above, differs from claims 24-26 insofar as it does not teach C12-C15 alkyl benzoate.

	Taira teaches antiperspirant/deodorant stick compositions (Abstract), including “aluminum zirconium tetrachlorohydrate/glycine complex” (p. 2, para. [0028]).  
C12-C15 alkyl benzoate” (p. 3, para. [0050]), where non-volatile cosmetic oils are present “preferably from 1 to 30 wt%”, as per claim 24.
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to add C12-C15 alkyl benzoate of Taira to the compositions of Geria et al. based on its recognized suitability for it intended use in antiperspirant compositions, as taught by Taira.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612